DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nicholas Beaulieu (Reg. No. 59,901) on March 07, 2022.
This examiner’s amendment replaces claims 32, 42 and 52 with the following:
--32. (Currently amended) An attitude matrix calculation method, implemented by a portable device, wherein the portable device comprises a sensor, wherein the sensor comprises a gyroscope and an accelerometer, wherein the attitude matrix calculation method relates to a sensor coordinate system, a foot coordinate system, and a ground coordinate system, wherein the sensor coordinate system is preconfigured and is fixed on a body of the sensor, wherein the foot coordinate system is defined based on directions of a foot of a user carrying the portable device and a shank of the user carrying the portable device, wherein the ground coordinate system is fixed on an earth surface, and wherein the attitude matrix calculation method comprises: 
calculating, based on a first coordinate transformation matrix and a measured value of the gyroscope in the sensor coordinate system that corresponds to an ith sampling moment, a second coordinate transformation matrix corresponding to the ith sampling moment, wherein the first coordinate transformation matrix is a constant matrix, wherein the first coordinate transformation matrix transforms first coordinates between the sensor coordinate system and the foot coordinate system, wherein the second coordinate transformation matrix transforms second coordinates between the foot coordinate system and the ground coordinate system, and wherein i is an integer greater than 0;
th sampling moment, wherein the 2Atty. Docket: 4747-34800 (85446622US05) attitude matrix transforms third coordinates between the sensor coordinate system and the ground coordinate system; 
calculating, based on a measured value of the accelerometer in the sensor coordinate system that corresponds to the ith sampling moment and the attitude matrix, acceleration that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; 
calculating, based on the acceleration, a velocity that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; and 
calculating a motion distance of the sensor in the ground coordinate system based on velocities that correspond to q sampling moments and that are of the sensor in the ground coordinate system, wherein q is an integer greater than or equal to 2[[.]], wherein the motion distance of the sensor represents a motion distance of the user in the ground coordinate system.--


--42. (Currently amended) A portable device, comprising: 
a sensor comprising a gyroscope and an accelerometer; 
a processor coupled to the sensor; and 
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the portable device to be configured to: 6Atty. Docket: 4747-34800 (85446622US05) 
calculate, based on a first coordinate transformation matrix and a measured value of the gyroscope in a sensor coordinate system that corresponds to an ith sampling moment, a second coordinate transformation matrix corresponding to the ith sampling moment, wherein the first coordinate transformation matrix is a constant matrix, wherein the first coordinate transformation matrix transforms first coordinates between the sensor coordinate system and a foot coordinate system, wherein the second coordinate transformation matrix transforms second coordinates between the foot coordinate system and a ground coordinate system, wherein i is an integer greater than 0, wherein the sensor coordinate system is preconfigured and is fixed on a body of the sensor, wherein the foot coordinate system is defined based on directions of a foot of a user carrying the portable device and a shank of the user carrying the portable device, and wherein the ground coordinate system is fixed on an earth surface;
calculate, based on the first coordinate transformation matrix and the second coordinate transformation matrix, an attitude matrix corresponding to the ith sampling moment, wherein the attitude matrix transforms third coordinates between the sensor coordinate system and the ground coordinate system[[.]];
calculate, based on a measured value of the accelerometer in the sensor coordinate system that corresponds to the ith sampling moment and the attitude matrix corresponding to the ith sampling moment, acceleration that corresponds th sampling moment and that is of the sensor in the ground coordinate system; 
calculate, based on the acceleration that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system, a velocity that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; and 7Atty. Docket: 4747-34800 (85446622US05) 
calculate a motion distance of the sensor in the ground coordinate system based on velocities that correspond to q sampling moments and that are of the sensor in the ground coordinate system, wherein q is an integer greater than or equal to 2[[.]], wherein the motion distance of the sensor represents a motion distance of the user in the ground coordinate system.--

--52. (Currently amended) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a portable device to: 
calculate, based on a first coordinate transformation matrix and a measured value of a gyroscope in a sensor coordinate system that corresponds to an ith sampling moment, a second coordinate transformation matrix corresponding to the ith sampling moment, wherein the portable device comprises a sensor, wherein the sensor comprises the gyroscope and an accelerometer, wherein the first coordinate transformation matrix is a constant matrix, wherein the first coordinate transformation matrix transforms first coordinates between the sensor coordinate system and a foot coordinate system, wherein the second coordinate transformation matrix transforms second coordinates between the foot coordinate system and a ground coordinate system, wherein i is an integer greater than 0, wherein the sensor coordinate system is preconfigured and is fixed on a body of the sensor, wherein the foot coordinate system is defined based on directions of a foot of a user 11Atty. Docket: 4747-34800 (85446622US05) carrying the portable device and a shank of the user carrying the portable device, and wherein the ground coordinate system is fixed on an earth surface; 
calculate, based on the first coordinate transformation matrix and the second coordinate transformation matrix, an attitude matrix corresponding to the ith sampling moment, wherein the attitude matrix transforms third coordinates between the sensor coordinate system and the ground coordinate system; 
calculate, based on a measured value of the accelerometer in the sensor coordinate system that corresponds to the ith sampling moment and the attitude matrix corresponding to the ith sampling moment, acceleration that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; 
calculate, based on the acceleration that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system, a velocity that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; and 
motion distance of the sensor in the ground coordinate system based on velocities that correspond to q sampling moments and that are of the sensor in the ground coordinate system, wherein q is an integer greater than or equal to 2[[.]], wherein the motion distance of the sensor represents a motion distance of the user in the ground coordinate system.--


Allowable Subject Matter
3.	Claims 32-33, 35-43, and 45-53 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 32-33, 35-43, and 45-53 is the inclusion of the limitations of: calculating, based on a first coordinate transformation matrix and a measured value of the gyroscope in the sensor coordinate system that corresponds to an ith sampling moment, a second coordinate transformation matrix corresponding to the ith sampling moment, wherein the first coordinate transformation matrix is a constant matrix, wherein the first coordinate transformation matrix transforms first coordinates between the sensor coordinate system and the foot coordinate system, wherein the second coordinate transformation matrix transforms second coordinates between the foot coordinate system and the ground coordinate system, and wherein i is an integer greater than 0; calculating, based on the first coordinate transformation matrix and the second coordinate transformation matrix, an attitude matrix corresponding to the ith sampling moment, wherein the 2Atty. Docket: 4747-34800 (85446622US05) attitude matrix transforms third coordinates between the sensor coordinate system and the ground coordinate system; calculating, based on a measured value of the accelerometer in the sensor coordinate th sampling moment and the attitude matrix, acceleration that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; calculating, based on the acceleration, a velocity that corresponds to the ith sampling moment and that is of the sensor in the ground coordinate system; and calculating a motion distance of the sensor in the ground coordinate system based on velocities that correspond to q sampling moments and that are of the sensor in the ground coordinate system, wherein q is an integer greater than or equal to 2, wherein the motion distance of the sensor represents a motion distance of the user in the ground coordinate system, as recited in independent claim 32, 42 or 52, respectively. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862  

/TOAN M LE/Primary Examiner, Art Unit 2864